Cuyahoga App. No. 93501,186 Ohio App.3d 263, 2010-Ohio-442. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of appellee’s motion to strike appellant’s merit brief,
It is ordered by the court that the motion is denied. Appellant shall serve a copy of its merit brief on appellee, Diane Fiorille, within ten days of the date of this entry. Appellee shall file a merit brief within 30 days of the date of this entry, and appellant may file a reply brief within 20 days of filing of the appellee’s brief.
It is further ordered that oral argument scheduled for this case on February 15, 2011 is cancelled. Oral argument will be rescheduled at a later date.